DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a multiview backlight comprised of, in part, a plasmonic multibeam element comprising a plasmonic material and being configured to provide emitted light having a color-tailored emission pattern from the guided light, the emitted light comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display, wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the multiview display. Claims 2-16 are allowed due to their dependency upon claim 1. 
Regarding claim 17, the prior art of record fails to teach or suggest a multiview display comprised of, in part, an array of plasmonic multibeam elements, a plasmonic multibeam element of the element array comprising a plasmonic material and being configured to provide emitted light from the guided light, the emitted light having a color-tailored emission pattern and comprising the plurality of directional light beams, wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the view pixel plurality. Claims 18-23 are allowed due to their dependency upon claim 17. 
Regarding claim 24, the prior art of record fails to teach or suggest a method of multiview backlight operation comprised of, in part, a plasmonic multibeam element of the array comprising plasmonic material and having a color-tailored emission pattern, wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the multiview display. Claims 25-27 are allowed due to their dependency upon claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875